UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7538



JAMES L. BOULER,

                                            Plaintiff - Appellant,

          versus


I. STEVEN COUNTS, Disciplinary Hearing Offi-
cer; M. E. RAY, Warden; MARGARET C. HAMBRICK,
Regional Director; N. G. TRUDEL, National In-
mate Appeals; EPHRAIM W. GREEN, Correctional
Officer; STEVEN LARBER, Unit Manager,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-96-3673-6-18AK)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Bouler, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Bouler appeals the district court's order dismissing

his civil action challenging his prison disciplinary conviction. We

have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Bouler v. Counts, No. CA-96-3673-6-18AK (D.S.C.
Sept. 2, 1997). We deny Bouler's motion to supplement the record.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2